754 So.2d 100 (2000)
Thomas Mitchell SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 1D98-656.
District Court of Appeal of Florida, First District.
March 13, 2000.
Nancy A. Daniels, Public Defender; Carl S. McGinnes, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Charmaine M. Millsaps, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant appeals his conviction and sentence for robbery. We affirm and certify conflict.
Appellant robbed a bank one day after being released from prison in 1997. He qualified as both a Prison Releasee *101 Reoffender ("PRR") and as an Habitual Felony Offender ("HFO"). The trial court imposed a 30-year HFO sentence with a 15-year minimum mandatory under the PRR Act. The court found that the PRR Act permitted a trial court to sentence a defendant as both a PRR and HFO for one offense.
In the PRR Act, the Legislature wrote, "Nothing in this subsection shall prevent a court from imposing a greater sentence of incarceration as authorized by law, pursuant to s. 775.084 or any other provision of law." Sec. 775.082(8)(c), Fla. Stat. (1997).[1] We find that this subsection allows a trial court to impose an HFO sentence on a PRR when the defendant qualifies under both statutes. It does not require a trial court to choose between one or the other. When a defendant receives a sentence like the one in this case, the PRR Act operates as a mandatory minimum sentence. It does not create two separate sentences for one crime.
Because we find that a 30-year HFO sentence with a 15-year minimum mandatory under the PRR Act does not violate Double Jeopardy, we certify conflict with the decision in Adams v. State, 750 So.2d 659 (Fla. 4th DCA 1999).[2] We also certify the same question that we certified in Woods v. State, 740 So.2d 20 (Fla. 1st DCA), review granted, 740 So.2d 529 (Fla. 1999), regarding the constitutionality of the PRR Act.
AFFIRMED; conflict certified; question certified.
JOANOS, MINER and DAVIS, JJ., CONCUR.
NOTES
[1]  The PRR Act is now codified at section 775.082(9), Florida Statutes (1999).
[2]  The sentence imposed in Adams was identical to the one imposed in this case. We do not certify conflict with Lewis v. State, 751 So.2d 106 (Fla. 5th DCA 1999), because of the different sentencing scheme imposed in that case.